UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-1127


LYDA ELIZABETH GREENE,

                 Plaintiff - Appellant,

           v.

GRAND STRAND REGIONAL MEDICAL CENTER; GRAND STRAND
SURGICAL SPECIALISTS LLC; TIDELANDS WACCAMAW COMMUNITY
HOSPITAL; AMEDISYS HOME HEALTH OF MYRTLE BEACH;
UNKNOWN MEDICAL EQUIPMENT; HORRY COUNTY FIRE RESCUE;
HORRY COUNTY GOVERNMENT; HORRY COUNTY LIBRARIES; CLERK
OF COURT PENNSYLVANIA EASTERN DIVISION; DR. CHRISTOPHER
BOULLION; HORRY COUNTY, other companies that provide services to Horry
County - past and present; EMPLOYEES OF HORRY COUNTY; EMPLOYEES,
CONTRACTORS, SPECIALISTS, DOCTORS, NURSES PAST AND PRESENT
OF GRAND STRAND REGIONAL MEDICAL CENTER; ALL PROVIDERS
OF SERVICES TO PATIENTS IN EMERGENCY ROOMS BOTH ON SITE
AND OFF SITE OF GRAND STRAND REGIONAL MEDICAL CENTER; ALL
PROVIDERS OF ANY SERVICES TO PATIENTS BOTH IN OUT PATIENT
FACILITIES, PAST AND PRESENT AT GRAND STRAND REGIONAL
MEDICAL CENTER; GRAND STRAND SPINE AND NEURO CENTER;
GRAND STRAND SURGICAL CARE; GRAND STRAND SPECIALTY
ASSOC.;      TIDELANDS       GEORGETOWN     MEMORIAL      HOSPITAL;
WACCAMAW PHYSICIANS; WACCAMAW PHYSICAL REHAB 4TH
FLOOR; TRAVELING NURSE AT GRAND STRAND MEDICAL CENTER;
ERIC FOSTER ROGERS, RN; ANY PERSON WHO SAW, TOUCHED,
RECORDED, CONSULTED OR PROVIDED ANY SERVICES TO PLAINTIFF
ON APRIL 12, 2013; ANY PAST AND PRESENT EMPLOYEES OR
NON-EMPLOYEES AT TIDELANDS WACCAMAW COMMUNITY
HOSPITAL; PATIENT CARE AND                AFTERCARE PROVIDERS;
TRANSPORTATION COMPANIES; MEDICAL EQUIPMENT COMPANIES;
REHABILITATION COMPANIES; REHABILITATION EMPLOYEES,

                 Defendants - Appellees.
Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, Chief District Judge. (4:17-cv-02850-RBH)


Submitted: May 16, 2019                                           Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lyda Elizabeth Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Lyda Greene seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing her personal injury and medical

malpractice claims without prejudice for lack of subject matter jurisdiction, as well as the

district court’s text order denying her Fed. R. Civ. P. 59(e) motion. We dismiss the

appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order denying Greene’s timely postjudgment motion was

entered on the docket on August 10, 2018. See Fed. R. App. P. 4(a)(4). The notice of

appeal was filed on January 30, 2019. Because Greene failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal

and deny Greene’s motion to appoint counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3